Citation Nr: 0206033	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  98-08 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bipolar disorder.

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


The veteran served on active duty from February 1952 to 
December 1953.

As indicated below, the Board of Veterans' Appeals (Board) 
has determined that the evidence of record supports a 
determination that new and material evidence has been 
submitted to reopen the claim for service connection for a 
bipolar disorder.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3.105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice to the veteran and reviewing her 
and/or her representative 's response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  By rating decision in September 1987, an application to 
reopen a claim for service connection for bipolar disorder, 
previously claimed as a nervous disorder, was denied; the 
veteran did not appeal.

2.  The evidence submitted since the September 1987 rating 
decision pertinent to the claim for service connection for a 
bipolar disorder is cumulative or redundant and does not bear 
directly and substantially on the specific matter under 
consideration because it does not address direct service 
connection of the veteran's current bipolar disorder; it is 
not, by itself or in combination with other evidence, so 
significant that it must be considered in order to finally 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision which denied service 
connection for a bipolar disorder is final.  38 U.S.C.A. § 
4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987).

2.  New and material evidence has not been submitted since 
the September 1987 rating decision pertinent to the claim for 
service connection for a bipolar disorder, and the claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104 (2001), 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Duty to Assist

The recently enacted VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The salient features of 
the new statutory provisions (and where they will be codified 
in title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall

(a) identify the records the Secretary is unable to obtain
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
      the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board notes initially that since the veteran filed his 
claim to reopen in April 1997, the most recent version of 
38 C.F.R. § 3.156(a) under the VCAA does not apply, as it is 
only applicable to claims filed on or after August 29, 2001.  

The September 1997 RO notification letter and rating decision 
advise the veteran that "new and material evidence" is 
needed to reopen his claim and explains the particulars of 
what the evidence needs to show in order to succeed in his 
claim for service connection for bipolar disorder.  The 
statement of the case (SOC) issued in February 1998 provides 
the veteran with 38 C.F.R. § 3.156.  The SOC further explains 
why the additional evidence is not new or material.  The 
veteran was afforded a Board videoconference hearing in 
August 2000.  The veteran did not indicate the existence of 
any outstanding Federal government record that could 
substantiate the claim.  Nor did he refer to any other 
records that could substantiate his claim.  Since the RO has 
secured a complete record, the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot. 

B.  Legal Criteria

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104(a), 
3.156.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2001).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.

C.  Facts

The September 1987 rating decision denied the veteran's 
application to reopen a claim for service connection for a 
bipolar disorder, concluding that the evidence submitted 
since the March 1981 Board decision failed to show that his 
current bipolar disorder had its inception in service.  
Thereafter, the veteran filed an application to reopen the 
claim for service connection for a bipolar disorder in April 
1997.  

At the time of the September 1987 rating decision, the record 
included service medical records, VA inpatient records from 
1958, 1976 and 1978, VA outpatient records between 1976 and 
1981, an arrest record, a May 1976 letter from a private 
physician with clinical records attached, several lay 
statements, a school enrollment record, a certificate of 
still birth and the transcript from a RO hearing in September 
1979.

Service medical records show no diagnosis or treatment of a 
psychiatric disorder.

Dr. D., a private physician, states in a July 1987 private 
medical report that the veteran showed no signs of mental 
disorder at enlistment, he exhibited definite signs of 
psychiatric aberration after induction, that a major disorder 
was not diagnosed at that time because of limitations in the 
then-current understanding of the disease and there was a 
subsequent diagnosis of bipolar disorder.  Dr. D. noted that 
the veteran's behavior was marked by irrational violence, 
alcoholism, illegal behavior and arrests following his 
discharge from the military.  Dr. D. concludes that the 
veteran's mental disorder was a consequence of his exposure 
to military life.

The VA inpatient records reveal multiple admissions.  Records 
show the veteran was admitted for approximately 32 days in 
October to November 1958.  The referring diagnosis was 
depressive reaction and the final diagnoses were: (1) 
emotionally unstable personality, treated, unchanged, and (2) 
alcoholism, untreated, unchanged.  Records reflect another 
admission in October 1976 for approximately six days.  The 
final diagnosis was depressive neurosis.  Records disclose a 
third admission in May 1978 for an unspecified length of 
time.  Problems of depressed, violent feeling and suicidal 
feelings were noted.  Records show a fourth admission in June 
1978 for poor impulse control.  The stay was approximately 20 
days duration and the discharge diagnosis was manic-
depressive illness.

Outpatient records reveal treatment at the mental health 
clinic between May and August 1978.  Records also show 
participation in group therapy in August and September 1979.  
The veteran showed anger and hostility during sessions; he 
threatened violence on specific government officials and 
expressed resentment of bureaucracy.  Outpatient records from 
March to May 1981 showed no pertinent treatment or diagnosis.

A May 1976 letter from Dr. L.V.W. discussed an unrelated 
physical disorder.  Treatment records were attached.

A Baltimore City Health Department Certificate of Still Birth 
dated in September 1952 recorded the still birth of a boy in 
September 1952.  The veteran was listed as the father and his 
former wife as the mother.  A letter was submitted from St. 
Patrick's School dated in October 1979 with an enrollment 
record attached showing the veteran had graduated.  An arrest 
record listed four arrests of the veteran had between 
September 1958 and July 1959.

Several lay statements had been submitted from the veteran's 
family.  A letter dated in April 1978 was submitted from 
A.M.P., the veteran's former wife.  Ms. P. wrote how the 
veteran had no drinking problem prior to service, but 
developed a severe drinking problem after coming home from 
the service.  A December 1979 statement from a co-worker and 
godfather of the veteran's son, C.J.C., described the veteran 
as "nervous and jumpy" when he returned from the war.  
C.J.C. stated that the veteran began to drink heavily, which 
snowballed to such an extent that he lost his job and family 
as a result.  The veteran's sister-in-law, C.K.D., wrote in 
December 1979, that the veteran's disposition changed 
dramatically after he returned from military service.  She 
stated that he turned to alcohol and became violent. L.A.R., 
the veteran's sister, also recounts the veteran's personality 
and behavior before he went into the military and afterwards, 
noting significant changes.  C.E.L., the veteran's aunt, 
wrote in an August 1979 statement that the veteran's behavior 
changed after he came back from the war.  She noted that he 
had abandoned his Christian beliefs.

The veteran testified in September 1979 that his psychiatric 
problem began when he went home from boot camp due to the 
still born death of his son.  He also stated that he began 
drinking codeine and any type of alcohol.  The veteran 
testified that one time while drunk, he fired eight bullets 
over the head of a sergeant and blacked out. 

Since the September 1987 rating decision, the veteran has 
submitted the following additional evidence:  VA outpatient 
and inpatient treatment records for the period of October 
1958 to March 1999, VA medical reports dated from May 1998 to 
October 1999, a private medical report from July 1987 and 
March 1996, an additional witness statement, records relating 
to a charge and prosecution for forgery, personal testimony 
from an August 2000 Board videoconference, an article about 
the subject of anger, and certain Social Security 
Administration (SSA) records. 

As was noted in the previous Board decision in March 1981, VA 
treatment records from October to November 1958 reflect that 
the veteran was hospitalized with a referred diagnosis of 
depressive reaction.  Following further evaluation, there was 
a diagnosis of a personality disorder and alcoholism.

Records from 1964 reflect the veteran's arrest and conviction 
for forgery.

VA treatment records from 1971 reflect two hospitalizations 
for diagnoses that included alcoholism.

VA hospital records from October 1976 to May 1981 reflect a 
diagnosis of depressive neurosis and copies of various 
medical reports received in August 1978 reveal examination 
for a number of disorders, including a manic-depressive 
disorder.

Dr. D's July 1987 statement, discussed more fully above, was 
resubmitted.

VA treatment records from December 1995 to January 1996 
reflect that in December 1995, the veteran reported a long 
history of a bipolar illness and PTSD.  The diagnosis 
included PTSD and bipolar, mixed.  A VA hospital summary for 
the period of December to January 1996 reflects that the 
veteran was admitted with a chief complaint of wanting to be 
treated for PTSD.  The discharge diagnoses included rule out 
bipolar mania and PTSD.  

A March 1996 private medical report from Dr. D. summarizes 
his meetings with the veteran during the 1980's by indicating 
that the veteran was seriously stressed by combat experiences 
in Korea and that symptoms of his primary disorder (PTSD) 
were reportedly evident during and right after the veteran's 
tour of duty there.  The diagnoses included PTSD, late onset 
and enduring, and bipolar disorder I, mixed type.  The 
examiner noted that the veteran's history confirmed the 
diagnosis to the examiner's complete satisfaction.  The 
examiner further commented that the role of stress such as 
combat had been amply established in the genesis and 
aggravation of psychiatric disorders.

VA treatment records from July 1996 to May 1998 reflect that 
in July 1996, the veteran had participated in a PTSD program 
and the diagnosis included PTSD.  In April 1998, there was an 
initial assessment for the veteran that included chronic mood 
disorder with depression currently greater than mania, and 
PTSD symptoms noted to be probably reflective of PTSD.  At 
the end of the month, the diagnoses included bipolar disorder 
versus major depressive disorder, and PTSD.  In May 1998, the 
impressions included exacerbation of the veteran's bipolar 
disorder.

A VA medical report from Dr. K., dated in May 1998, reflects 
that the veteran had been under this examiner's care since 
April 1978, at which time the diagnosis was manic-depressive 
illness and periodic excessive drinking.  Due to increasing 
physical disabilities, the veteran's symptoms were noted to 
be more intense with depression.

VA treatment records from June 1998 reflect an impression 
that the volatility of the veteran's mood was improved.

A written statement from the veteran's current spouse, 
received in July 1998, reflects emotional trauma experienced 
by the veteran both before and after she first met the 
veteran in the early 1970's, and her own experiences with him 
over the years.

A VA medical statement from counseling therapist S. H., dated 
in August 1998, indicates that the veteran had contacted her 
clinic in March 1998 with symptoms of PTSD, reportedly 
continuing since the 1950's.  It was noted that the veteran 
was referred to the PTSD group where he had participated 
regularly since March 1998.  

VA treatment records from August 1998 to June 1999 reflect 
that in September 1998, the veteran reported a long history 
of bipolar affective disorder and PTSD.  The discharge 
diagnosis included bipolar, manic, and PTSD, exacerbated.  In 
June 1999, the diagnosis included PTSD and bipolar disorder, 
mixed.

In July 1999, the veteran's representative submitted 
additional records in support of the veteran's claims on 
appeal, many of which were already of record.  VA records 
from March to April 1978 noted the veteran's complaints of 
difficulties dating back to 1952, and diagnoses that included 
depressive neurosis with explosive personality and antisocial 
personality disorder.  An article was also included on the 
subject of anger.  

A VA medical statement from counseling therapist S. H., dated 
in October 1999, reflects that she had known the veteran for 
5 years and that he was severely disabled by his PTSD, which 
reportedly was incurred as a result of his experiences during 
the Korean Conflict.  Currently, S. H. indicated that the 
veteran still suffered from severe PTSD.  Another medical 
statement from S. H. dated later in the month reflects 
additional observations with respect to the veteran's 
symptoms without relating these symptoms to a specific 
diagnosis.  

A VA medical report from Dr. K. dated in October 1999, 
indicates that he had known the veteran for the previous 15 
years, since he was first hospitalized for a manic episode.  
Since then, Dr. K. indicated that the veteran had been seen 
by him at least once every 2 months to monitor medications 
and for supportive psychiatric therapy, and that during this 
period, it was detected that he was suffering from manic-
depressive illness, and also from severe PTSD, for which he 
had been treated at different facilities.  

SSA records from September 1999 reflect that the veteran was 
receiving SSA benefits.

The veteran testified at a Board videoconference in August 
2000.  His testimony is summarized as follows: 

The veteran had exposure to various stressors during service 
and four physicians had related his combat experiences to the 
diagnosis of PTSD (Transcript (T.) at pp. 4-7).  The first 
time he encountered enemy fire was on a troop train just 
outside of Pusan, heading toward the 25th Division Rear; some 
of the guys were wounded.   (T. at pp. 4-5).  On another 
occasion the veteran's unit encountered artillery fire and 
Sergeant Broomfield, one of the persons he worked with, was 
wounded.  (T. at pp. 6-7).  When the veteran was 55 years 
old, he was retired through Dr. D. on SSA disability for his 
spine, and Dr. D. also diagnosed bipolar and PTSD, both of 
which the veteran had carried as dual diagnoses (T. at pp. 8-
9).  The veteran was being treated for both of these 
conditions at the VA (T. at p. 11).  The first post-service 
treatment for any psychiatric condition occurred in 1958, at 
which time there was a diagnosis of emotionally unstable 
personality and severe mood swings (T. at p. 12).  Dr. D. 
indicated that the mood swings were evidence of a bipolar 
condition (T. at p. 12).  Thereafter, the veteran saw Dr. 
[K.] on and off for over 20 years (T. at p. 13).  When Dr. 
[K.] first saw the veteran in 1979, he diagnosed a manic-
depressive disorder (T. at pp. 13-14).  At that time, the 
veteran was placed on medication (T. at p. 14).  

II.  Analysis

During the pendency of this case, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the 
definition of the term "new and material evidence" found in 
38 U.S.C.A. § 5108 (West 1991).  In that determination, the 
Court of Appeals for the Federal Circuit held that the Court 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  Id. at 1357, 1364.  The Court of Appeals 
for the Federal Circuit further held that the Court's "legal 
analysis may impose a higher burden on the veteran before a 
disallowed claim is reopened" as to what constitutes 
"material evidence" (Id. at 1357, 1360), and remanded the 
case for review under the Secretary's regulatory definition 
of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i) it was 
not of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 
'new' and 'probative' (iii) it is reasonably 
likely to change the outcome when viewed in 
light of all the evidence of record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

The Board notes that although the RO initially applied the 
Colvin definition of "new and material" in the September 
1997 rating decision, which was a correct application of the 
law at that time.  The Board further notes that the RO 
subsequently applied the Hodge definition in the April and 
September 1999 supplemental statement of the case (SSOC).  
Each time, the RO based its denial on the absence of "new" 
evidence.  Since the RO's initial denial was predicated on 
the same essential flaw, i.e., evidence is cumulative or 
redundant, the Board finds that the RO's initial basis for 
denial does not constitute prejudicial error.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (error is harmless if it does 
not change the resolution of appellant's claim).  
Accordingly, the Board's consideration of his claim at this 
time is not prejudicial to the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board has considered the evidence and contentions 
received since the rating decision in September 1987, and 
finds that the additional evidence is cumulative and 
redundant.  The veteran's August 2000 testimony did not 
present new and material evidence pertaining to the current 
bipolar disorder; the testimony focused on the issue of 
entitlement to service connection for PTSD.  The VA 
outpatient records through June 1999 and the various 
statements from VA medical providers show a continued 
diagnosis and treatment of bipolar disorder or manic-
depressive illness.  Evidence of diagnosis and continued 
treatment was previously submitted and established prior to 
September 1987.  Accordingly, the evidence is not new; it is 
cumulative and redundant.  Dr. D's opinion from July 1987 
presents the only evidence that bears directly on the 
question of service connection and the veteran's current 
bipolar disorder.  However, Dr. D's July 1987 opinion is not 
new evidence; it was previously considered in September 1987 
rating decision, and is therefore, redundant. 

Accordingly, none of the evidence submitted in support of the 
application to reopen is new.  Therefore, the application or 
reopen must be denied.



ORDER

New and material evidence not having been received to reopen 
the veteran's claim for service connection for a bipolar 
disorder, the claim is not reopened.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

